Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 1 of 12




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                                     CASE:

      COLLEEN CASTELLON,

                  Plaintiff,
      v.

      TAMIAMI AMOCO, INC.

              Defendant.
      ______________________________________/

                                                COMPLAINT

             Plaintiff, COLLEEN CASTELLON, individually and on behalf of all other similarly

      situated mobility-impaired individuals (hereinafter “Plaintiff”), sues TAMIAMI AMOCO,

      INC. d/b/a Tamiami Mobil; (hereinafter “Defendant”), and as grounds alleges:

                                 JURISDICTION, PARTIES, AND VENUE

             1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

      litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

      Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

             2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42

      U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

             3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

      2202, and may render declaratory judgment on the existence or nonexistence of any right

      under 42 U.S.C. § 12181, et seq.

             4.         Plaintiff, COLLEEN CASTELLON, is an individual over eighteen years of

      age, with a residence in Miami-Dade County, Florida, and is otherwise sui juris.

             5.         At all times material, Defendant, TAMIAMI AMOCO, INC., owned and
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 2 of 12




      operated a filling station and mini-mart at 12795 SW 137 Avenue, Miami, Florida 33186

      (hereinafter the “Commercial Property”) and conducted a substantial amount of business in

      that place of public accommodation in Miami-Dade County, Florida.

              6.        At all times material, Defendant, TAMIAMI AMOCO, INC., was a Florida

      Corporation, organized under the laws of Florida, with its principal place of business in

      Miami, Florida.

              7.        At all times material, Defendant, TAMIAMI AMOCO, INC., owned and

      operated a commercial retail establishment at 12795 SW 137 Avenue, Miami, Florida 33186

      (hereinafter the “Commercial Property”) and conducted a substantial amount of business in

      that place of public accommodation in Miami-Dade County, Florida. Defendant TAMIAMI

      AMOCO, INC., holds itself out of the public as “Tamiami Mobil.”

              8.        Venue is properly located in the Southern District of Florida because

      Defendant’s Commercial Property is located in Miami-Dade County, Florida, because

      Defendant regularly conducts business within Miami-Dade County, Florida, and because a

      substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-

      Dade County, Florida.

                                      FACTUAL ALLEGATIONS

              9.      Although over twenty-nine (29) years have passed since the effective date of

      Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

      disabilities.

              10.     Congress provided commercial business one and a half years to implement the

      Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

      extensive publicity the ADA has received since 1990, 23.    Defendant       continue       to


                                                    2
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 3 of 12




      discriminate against people who are disabled in ways that block them from access and use of

      Defendant’s business and properties.

             11.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201

      and requires landlords and tenants to be liable for compliance

             12.     Plaintiff, COLLEEN CASTELLON, is an individual with disabilities as

      defined by and pursuant to the ADA. COLLEEN CASTELLON uses a wheelchair to

      ambulate. COLLEEN CASTELLON has a great deal of trouble walking or otherwise

      ambulating without the use of a wheelchair. She is limited in her major life activities by such,

      including but not limited to walking and standing.

             13.     Defendant, TAMIAMI AMOCO, INC., owns, operates and oversees the

      Commercial Property itself and the business operating on it, to include its general parking lot

      and parking spots, and the interior of the mini-mart convenience store on the property, to

      include the restrooms.

             14.     The subject Commercial Property is open to the public and is located in Miami,

      Florida.

             15.     The individual Plaintiff visits the Commercial Property and business located

      within the Commercial Property, regularly, to include a visit to the Commercial Property and

      business located within the Commercial Property on or about December 6, 2020 and

      encountered multiple violations of the ADA that directly affected her ability to use and enjoy

      the Commercial Property and business located therein. She often visits the Commercial

      Property and business located within the Commercial Property in order to avail herself of the

      goods and services offered there, and because it is approximately thirteen (13) miles from her

      residence, as well as other business and restaurants she frequents as a patron. She plans to


                                                     3
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 4 of 12




      return to the Commercial Property and the business located within the Commercial Property

      within two (2) months from the date of the filing of this Complaint. More specifically Plaintiff

      intends to revisit on January 30, 2021.

             16.     Plaintiff resides nearby in a the same County and the same state as the

      Commercial Property and the business located within the Commercial Property, has regularly

      frequented the Defendant’s Commercial Property and the business located within the

      Commercial Property for the intended purposes because of the proximity to her home and

      other businesses that she frequents as a patron, and intends to return to the Commercial

      Property and business located within the Commercial Property within two (2) months from

      the filing of this Complaint. More specifically Plaintiff intends to revisit on January 30, 2021

      and on other days.

             17.     The Plaintiff found the Commercial Property, and the business located within

      the Commercial Property to be rife with ADA violations.             The Plaintiff encountered

      architectural barriers at the Commercial Property, and business located within the

      Commercial Property and wishes to continue her patronage and use of the premises and

      commercial business therein.

             18.     The Plaintiff has encountered architectural barriers that are in violation of the

      ADA at the subject Commercial Property, and business located within the Commercial

      Property. The barriers to access at Defendant’s Commercial Property, and the business

      located within the Commercial Property have each denied or diminished Plaintiff’s ability to

      visit the Commercial Property, and business located within the Commercial Property, and

      have endangered her safety in violation of the ADA. The barriers to access, which are set

      forth below, have likewise posed a risk of injury(ies), embarrassment, and discomfort to


                                                     4
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 5 of 12




      Plaintiff, COLLEEN CASTELLON, and others similarly situated.

             19.     Defendant, TAMIAMI AMOCO, INC., owns and operates a place of public

      accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

      36.201 (a) and 36.104. Defendant, TAMIAMI AMOCO, INC., is responsible for complying

      with the obligations of the ADA. The place of public accommodation that Defendant,

      TAMIAMI AMOCO, INC., owns and operates the Commercial Property Business located at

      12795 SW 137 Avenue, Miami, Florida 33186.

             20.     Plaintiff, COLLEEN CASTELLON, has a realistic, credible, existing and

      continuing threat of discrimination from the Defendant’s non-compliance with the ADA with

      respect to the described Commercial Property and the business located within the Commercial

      Property, including but not necessarily limited to the allegations in Count I of this Complaint.

      Plaintiff has reasonable grounds to believe that she will continue to be subjected to

      discrimination at the Commercial Property, and business located within the Commercial

      Property, in violation of the ADA. Plaintiff desires to visit the Commercial Property and

      business located therein, not only to avail herself of the goods and services available at the

      Commercial Property, and business located within the Commercial Property, but to assure

      herself that the Commercial Property and business located within the Commercial Property

      are in compliance with the ADA, so that she and others similarly situated will have full and

      equal enjoyment of the Commercial Property, and business located within the Commercial

      Property without fear of discrimination.

             21.     Defendant, TAMIAMI AMOCO, INC. LLC, as the owner and operator of the

      Commercial Property and business therein, is responsible for all ADA violations listed in this

      Complaint.


                                                     5
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 6 of 12




             22.     Plaintiff, COLLEEN CASTELLON, has a realistic, credible, existing and

      continuing threat of discrimination from the Defendant’s non-compliance with the ADA with

      respect to the described Commercial Property and business located within the Commercial

      Property, but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff

      has reasonable grounds to believe that she will continue to be subjected to discrimination at

      the Commercial Property, and business within the Commercial Property, in violation of the

      ADA. Plaintiff desires to visit the Commercial Property and business within the Commercial

      Property, not only to avail herself of the goods and services available at the Commercial

      Property and business located within the Commercial Property, but to assure herself that the

      Commercial Property, and business located within the Commercial Property are in

      compliance with the ADA, so that she and others similarly situated will have full and equal

      enjoyment of the Commercial Property, and business located within the Commercial Property

      without fear of discrimination.

             23.     Defendant have discriminated against the individual Plaintiff by denying her

      access to, and full and equal enjoyment of, the goods, services, facilities, privileges,

      advantages and/or accommodations of the Commercial Property, and business located within

      the Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                    COUNT I – ADA VIOLATIONS

             24.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 23 above as though fully set forth herein.

             25.       Defendant, TAMIAMI AMOCO, INC., has discriminated, and continues to

      discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

      facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees


                                                      6
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 7 of 12




      and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered

      during her visit to the Commercial Property, include but are not limited to, the following:

      A. Parking

          i. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces

         are located on an excessive slope and not the required striping. Violation: Some of the

         accessible parking spaces are located on a slope in violation of Section 4.6.3 of the

         ADAAG and Section 502.4 of the 2010 ADA Standards, Accessible parking space is not

         outlined in blue or needs re-striping. Section FBC§11-4.6, Florida Code§502.2, whose

         resolution is readily achievable.



       ii. The plaintiff had difficulty exiting the vehicle, as designated accessible parking space

         access aisles are located on an excessive slope. Violation: Some of the accessible parking

         space access aisles are located on a slope violating Section 4.6.3 of the ADAAG and

         Section 502.4 of the 2010 ADA Standards, whose resolution is readily achievable.


         B. Public Restroom

       i. The plaintiff had difficulty using the locking mechanism on the restroom door without

         assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

         hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and

         Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

         achievable.



      ii. The plaintiff could not use the lavatory without assistance, as does not provide knee

         clearance. Violation: Lavatory does not provide the required knee clearance above the
                                                     7
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 8 of 12




           finished floor to bottom leading edge of fixture at 8" horizontal projection. Section 4.19.2

           of the ADAAG and Section 606.2 of the 2010 ADA Standards, whose resolution is readily

           achievable.



      iii. The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted

           on the wide area. Violation: The flush valve is not mounted on the compliant side in

           violation of Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards,

           whose resolution is readily achievable.



      iv. The plaintiff could not use the toilet paper dispenser without assistance, as it is not

           mounted at the required location. Violation: The toilet paper dispenser is not mounted in

           accordance with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the

           2010 ADA Standards, whose resolution is readily achievable.



     v.    The plaintiff could not transfer to the toilet without assistance, as the side grab bar is

           mounted in the required distance from the back wall. Violation: The grab bars do not

           comply with the requirements prescribed in Section 4.16.4 and Figure 29 of the ADAAG

           and Sections 604.5 and 609 of the 2010 ADA Standards, whose resolution is readily

           achievable.



     vi.   The plaintiff could not enter the restroom area without assistance, as the required

           maneuvering clearance was not provided. Violation: The restroom door does not provide




                                                       8
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 9 of 12




         the required latch side clearance violating Section 4.13.6 of the ADAAG and Section

         404.2.4 of the 2010 ADA Standards, whose resolution is readily achievable.

                                RELIEF SOUGHT AND THE BASIS

             26.     The discriminatory violations described in Count I of this Complaint are not

      an exclusive list of the Defendant’s ADA violations. Plaintiff requests an inspection of the

      Defendant’s place of public accommodation in order to photograph and measure all of the

      discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

      timely notice. Plaintiff further requests to inspect any and all barriers to access that were

      concealed by virtue of the barriers' presence, which prevented Plaintiff, COLLEEN

      CASTELLON, from further ingress, use, and equal enjoyment of the Commercial Business

      and business located within the Commercial Property; Plaintiff requests to be physically

      present at such inspection in conjunction with Rule 34 and timely notice. A complete list of

      the Subject Premises’ ADA violations, and the remedial measures necessary to remove same,

      will require an on-site inspection by Plaintiff’s representatives pursuant to Federal Rule of

      Civil Procedure 34.

             27.     The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services,

      facilities privileges, benefits, programs and activities offered by Defendant, and Defendant’s

      building(s), business and facilities; and has otherwise been discriminated against and

      damaged by the Defendant because of the Defendant’s ADA violations as set forth above.

      The individual Plaintiff, and all others similarly situated, will continue to suffer such

      discrimination, injury and damage without the immediate relief provided by the ADA as

      requested herein. In order to remedy this discriminatory situation, the Plaintiff requires an


                                                     9
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 10 of 12




      inspection of the Defendant’s place of public accommodation in order to determine all of the

      areas of non-compliance with the Americans with Disabilities Act.

             28.     Defendant has discriminated against the individual Plaintiff by denying her

      access to full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of its place of public accommodation or commercial facility, in

      violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant

      continues to discriminate against Plaintiff, and all those similarly situated, by failing to make

      reasonable modifications in policies, practices or procedures, when such modifications are

      necessary to afford all offered goods, services, facilities, privileges, advantages or

      accommodations to individuals with disabilities; and by failing to take such efforts that may

      be necessary to ensure that no individual with a disability is excluded, denied services,

      segregated or otherwise treated differently than other individuals because of the absence of

      auxiliary aids and services.

             29.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and

      has a clear legal right to the relief sought. Further, injunctive relief will serve the public

      interest and all those similarly situated to Plaintiff. Plaintiff has retained the undersigned

      counsel and is entitled to recover attorneys’ fees, costs and litigation expenses from Defendant

      pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

             30.     Defendant is required to remove the existing architectural barriers to the

      physically disabled when such removal is readily achievable for its place of public

      accommodation, or the Plaintiff and all others similarly situated, will continue to suffer such

      discrimination, injury and damage without the immediate relief provided by the ADA as

      requested herein. In order to remedy this discriminatory situation, the Plaintiff requires an


                                                     10
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 11 of 12




      inspection of the Defendant’s place of public accommodation in order to determine all of the

      areas of non-compliance with the Americans with Disabilities Act.

              31.     Notice to Defendant is not required as a result of the Defendant’s failure to

      cure the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less). All other conditions precedent have been

      met by Plaintiff or waived by the Defendant.

              32.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

      Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates

      its business, located at and/or within the commercial property located at 12795 SW 137

      Avenue, Miami, Florida 33186, the exterior areas, and the common exterior areas of the

      Commercial Property and business located within the Commercial Property, to make those

      facilities readily accessible and useable to the Plaintiff and all other mobility-impaired

      persons; or by closing the facility until such time as the Defendant cure the violations of the

      ADA.

              WHEREFORE, The Plaintiff, COLLEEN CASTELLON, respectfully requests that

      this Honorable Court issue (i) a Declaratory Judgment determining Defendant at the

      commencement of the subject lawsuit were and are in violation of Title III of the Americans

      with Disabilities Act, 42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant

      including an order to make all readily achievable alterations to the facilities; or to make such

      facilities readily accessible to and usable by individuals with disabilities to the extent required

      by the ADA; and to require Defendant to make reasonable modifications in policies, practices

      or procedures, when such modifications are necessary to afford all offered goods, services,

      facilities, privileges, advantages or accommodations to individuals with disabilities; and by


                                                      11
Case 1:20-cv-25287-XXXX Document 1 Entered on FLSD Docket 12/29/2020 Page 12 of 12




      failing to take such steps that may be necessary to ensure that no individual with a disability

      is excluded, denied services, segregated or otherwise treated differently than other individuals

      because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees, costs

      and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

      deems just and proper, and/or is allowable under Title III of the Americans with Disabilities

      Act.


      Dated: December 29, 2020
                                                    GARCIA-MENOCAL & PEREZ, P.L.
                                                    Attorneys for Plaintiff
                                                    4937 S.W. 74th Court
                                                    Miami, Florida 33155
                                                    Telephone: (305) 553-3464
                                                    Facsimile: (305) 553-3031
                                                    Primary E-Mail: ajperez@lawgmp.com
                                                    Secondary E-Mails: bvirues@lawgmp.com
                                                    aquezada@lawgmp.com

                                                    By: ___/s/_Anthony J. Perez________
                                                           ANTHONY J. PEREZ
                                                           Florida Bar No.: 535451
                                                           BEVERLY VIRUES
                                                           Florida Bar No.: 123713




                                                    12
